DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-045664 filed on 03/16/2020.

Information Disclosure Statement
2.	The information disclosure statements (IDSs) were submitted on 02/18/2021 and 06/29/2022.   The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.	The abstract of the disclosure is objected to because it is not in narrative form and uses the implied phrase, “the present disclosure”. (Emphasis added).  See MPEP § 608.01(b). 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
7. 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes;  
Step 2A Prong two: No / Step 2B: No
A traveling amount estimation apparatus, comprising: 
Step 1: Yes, statutory class

at least one processor; and 
at least one memory that stores a program executed by the processor,

The additional elements of processor and memory are a high level of generality to merely perform general function of a computer. 
wherein the processor is configured to: 
extract a feature amount from sensor data obtained from a traveling user and relating to traveling of the user;




“extract ~” is insignificant pre-solution activity to gather routine data from a sensor. 
“sensor data” is routine data gathered from a sensor.
No additional element integrated into a practical application.
determine to which cluster the feature amount belongs; and 
Abstract idea,
mental process or mathematical concept 
“determine~” is an abstract idea.
No additional element integrated into a practical application.
estimate a traveling amount of the user from the feature amount in accordance with a regression function for the determined cluster.
Abstract idea,
mental process or mathematical concept
“determine~” is an abstract idea.
No additional element integrated into a practical application.




8.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. Note that “extract a feature amount from sensor data obtained from a traveling user and relating to traveling of the user” is pre-solution activity for gathering data based on the sensor data. For example, “sensor data obtained from a traveling user and relating to traveling of the user” in the context of this claim may encompass merely gathering routine data from a sensor. For example, the limitations of “determine to which cluster the feature amount belongs” and “estimate a traveling amount of the user from the feature amount in accordance with a regression function for the determined cluster”, as drafted, are processes based on the sensor data (i.e., the feature amount extracted from the sensor data) that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical concept and/or the mind, as presented in the above table. For example, the limitations of the estimation section of estimate a traveling amount of the user in accordance with for the determined cluster” in the context of this claim may encompass manually estimating or inferring the traveling amount of the user from the feature amount of the sensor data by using a regression function (a mathematical equation) (see page 15, lines 1-7 of the instant application). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls within the “Mathematical Concepts” and the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
The processor is an additional element recited at a high-level of generality to perform a generic computer function and an insignificant pre-solution activity for merely gathering data (i.e., a feature amount from the sensor data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The memory is an additional element recited at a high-level of generality which is added to store a mere program (i.e., instruction) to implement an abstract idea on a computer or merely use computer as a tool to perform an abstract idea. This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of the processor to perform the processes of the traveling amount estimation apparatus to perform “extract a feature amount from sensor data obtained from a traveling user and relating to traveling of the user”, “determine to which cluster the feature amount belongs” and “estimate a traveling amount of the user from the feature amount in accordance with a regression function for the determined cluster”.  There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using the processor of the traveling amount estimation apparatus to perform the processes of “extract a feature amount from sensor data obtained from a traveling user and relating to traveling of the user”, “determine to which cluster the feature amount belongs” and “estimate a traveling amount of the user from the feature amount in accordance with a regression function for the determined cluster” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility. Claim 1 is not patent eligible.
Regarding Claims 2-8, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

Regarding Claim 9, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding Claim 10, it is a non-transitory recording medium type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
Regarding Claim 11, it is a device type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Note that the limitations of “cluster the extracted feature amount” and “derive a regression function for each cluster in accordance with multiple regression analysis”, as drafted, are processes based on the routine data (i.e., the feature amount) gather from the sensor data  that, under its broadest reasonable interpretation, cover performance of the limitation in the mind and/or mathematical analysis of the data as well as is post-solution activity inferred from the extracted feature amount (i.e., sensor data) using a regression function (a mathematical equation) (see page 15, lines 1-7 of the instant application). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPUB US 2012/0006112 A1, hereinafter referred to as “Lee”) (US PG Publication of US 8990046 B2 cited in IDS dated 06/29/2021), in view of Sobol et al. (US PGPUB US 2019/0209022 A1, hereinafter referred to as “Sobol”). 

Regarding Claim 1, Lee teaches a traveling amount estimation apparatus (Fig. 2), comprising: 
at least one processor (Fig. 1, 26); and 
at least one memory (Fig. 2, 24) that stores a program (Para 0031, “common programs and applications for driving the portable terminal … a step length estimation algorithm”) executed by the processor, 
wherein the processor is configured to: 
extract a feature amount (Para 0019, “a step length, a walking frequency and an acceleration variance”; Para 0022, “step length estimation parameter coefficients”) from sensor data (Para 0027-0028 and 0039, sensor data detected by accelerometer 21 and gyroscope 11) obtained from a traveling user and relating to traveling of the user (Para 0021, “… a walking frequency and the variance value of an accelerometer output at the moment when a pedestrian takes each step can be calculated (That is, the calculating process is indicative of extracting the feature amount)”; Para 0022; Para 0027-0028); 

estimate a traveling amount (a walking distance) of the user from the feature amount in accordance with a regression function(Para 0021-0022, “since a walking frequency and the variance value of an accelerometer output at the moment when a pedestrian takes each step can be calculated, the total walking distance can be calculated by summating step lengths of respective steps after the pedestrian takes several steps, as given in the following equation … In Equation 2, n is the number of detected steps, … calculated by a linear regression …”).
Lee fails to explicitly teach determine to which cluster the feature amount belongs and for the determined cluster. However, Sobol teaches determine to which cluster the feature amount belongs and for the determined cluster (Para 0163; Para 0231, “… K-means clustering identifies which data points belong to a corresponding one of the K clusters”; Para 0232, “The acquired data (some of which may be taken from one or more of sensors 121) may then be processed to calculate signal spatio-temporal or other characteristics … clustering in order to assign them to an appropriate cluster depending on the movement being categorized”).
Lee and Sobol are both considered to be analogous to the claimed invention because they are in the same field of estimating a step length and a walking distance of a pedestrian and monitoring a location, environmental, activity and physiological (LEAP) data of a wearable electronic device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sobol by providing operations for training sensor data by clustering the feature amount of the sensor data, as Sobol teaches processing the sensor data to cluster characteristics of the sensor data to thereby assign them to an appropriate cluster, taught by Sobol at least at Para 0163 and 0231-0232. 

Regarding Claim 3, Lee fails to explicitly disclose, but Sobol teaches wherein the processor is configured to determine to which cluster the feature amount belongs based on a distance between each centroid of a plurality of clusters on a feature space and the feature amount (Para 0163; Para 0231, “… K-means clustering identifies which data points belong to a corresponding one of the K clusters”; Para 0232, “The acquired data (some of which may be taken from one or more of sensors 121) may then be processed to calculate signal spatio-temporal or other characteristics … clustering in order to assign them to an appropriate cluster depending on the movement being categorized”; Para 0227, “where the prediction is the known output for the one or more nearest neighbor training points through calculating a distance between the particular data point and the training point”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sobol by providing operations for determining the cluster of the feature amount based on a distance between each centroid of a plurality of clusters on a feature space and the feature amount, taught by Sobol at least at Para 0163 and 0231-0232. 

 Regarding Claim 4, Lee fails to explicitly disclose but Sobol teaches wherein the plurality of clusters are determined in accordance with k-means method (Para 0163; Para 0230, “where the model is based on K-means or related clustering approaches, each data point in the data set may be considered a vector of valued attributes”; Para 0231, “K-means clustering can generate a minimum variance grouping of the LEAP data … K-means clustering identifies which data points belong to a corresponding one of the K clusters that, through a series of iterations, creates groups (i.e., clusters) of these data points that have similar variance and that minimize a given cost function”; Para 0232, “The acquired data (some of which may be taken from one or more of sensors 121) may then be processed to calculate signal spatio-temporal or other characteristics … clustering in order to assign them to an appropriate cluster depending on the movement being categorized”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sobol by providing operations for determining the clusters using k-means method based on a distance between each centroid of a plurality of clusters on a feature space and the feature amount, taught by Sobol at least at Para 0163 and 0230-0232. 
  
Regarding Claim 5, Lee teaches wherein a regression function for each cluster (respective steps) for estimating the traveling amount from the feature amount is estimated in accordance with multiple regression analysis (Para 0021, “the total walking distance can be calculated by summating step lengths of respective steps”; Para 0022, “In Equation 2, n is the number of detected steps, and coefficients a.sub.1, a.sub.2, and b are weights of respective parameters in a linear combination of a walking frequency and an acceleration variance, which are calculated by a linear regression”). That is, Lee teaches multiple regression analysis in which each detected step is calculated a linear regression, and a total working distance (i.e., the traveling amount) is estimated (i.e., calculated) by summating step lengths of respective steps which are calculated by the linear regression.  

Regarding Claim 6, Lee teaches wherein the processor is configured to use the regression function for each cluster (respective steps)  (Para 0021, “the total walking distance can be calculated by summating step lengths of respective steps”). The additional limitations of each cluster corresponding to the cluster to which the feature amount belongs to estimate the traveling amount from the feature amount which is similar to the limitation as of claim 1, is taught by Lee in view of Sobol set forth above. Therefore, it is rejected under the same rationale as of claim 1 above.

  Regarding Claim 7, Lee fails to explicitly disclose, but Sobol teaches wherein the processor is configured to estimate the traveling amount during a measurement period based on a time-series of traveling amount data of the traveling amount estimated for each segment (Para 0019, “in which another machine code maintains the second wireless communication sub-module in a sleep mode until detection of either a waking event or a set period of time”; Para 0107, “FIG. 10F depicts a series of time markers taken during a pilot program in order to demonstrate pacing or agitation raw data that is generated by the wearable electronic device”; Para 0134, “Such forms may employ a two-step TDOA approach to measure travel time and trilateration using (i) time delay estimation and (ii) sound source localization to measure the time delays between the signals coming from each of various sensors 121”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Sobol by providing a measurement period during which the traveling amount is estimated based on a time-series of traveling amount data, as Sobol teaches measuring a travel time and detecting a process in a set period of time, taught by Sobol at least at Para 0019 and 0134. 

 Regarding Claim 8, it is dependent on claim 1 and has similar limitations as of claims 1 and 5. Therefore, it is rejected under the same rationale as of claims 1 and 5 above. The additional element of a model generation apparatus is similar to a traveling amount estimation apparatus recited in claim 1, taught by Lee at least at Fig. 2.

Regarding Claim 9, it is a method type claim having similar limitations as of claim 1. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding Claim 10, it is a non-transitory recording medium type claim having similar limitations as of claim 1. Therefore, it is rejected under the same rationale as of claim 1 above. The additional element of a computer is taught by Lee at least at a portable terminal in Fig. 2.

Regarding Claim 11, it is an apparatus type claim having similar limitations as of claims 1 and 8. Therefore, it is rejected under the same rationale as of claims 1 and 8 above. 

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sobol, and further in view of Uchida (US PGPUB US 2011/0178759 A1, hereinafter referred to as “Uchida”).
Regarding Claim 2, Lee teaches wherein the sensor data includes a time-series of acceleration data (Para 0021, “an accelerometer output at the moment when a pedestrian takes each step”; That is, the accelerometer output is a time series data because the output is taken at each time to detect each step of a pedestrian).   
Lee in view of Sobol fails to explicitly disclose, but Uchida teaches the processor is configured to divide the acceleration data into sections based on a local minimum or maximum value (a minimum or maximum value of acceleration in Fig. 3) of the acceleration data and extract the feature amount for each section (i.e., a section of each step) (Fig. 3; Para 0043, “at time when the acceleration becomes a peak (a maximum value) in the time series variation in the acceleration along the Z axis, the user is determined to have taken by one step, and one step is counted”; Para 044, “The noise included in the above-described acceleration along the Z axis is a high-frequency component. Thus, in this embodiment, by performing filter processing for the acceleration along the Z axis, a low-frequency component of the acceleration along the Z axis that is detected by the acceleration sensor 41 is extracted.  … A time between the peak of a specific acceleration and the peak of the next acceleration is a "time needed for one step" (i.e., the “time needed for one step” is indicative of each section).”)
Examiner interprets that “divide the acceleration data into sections” is indicative of determining each single step section based on a value of vertically directional acceleration of a pedestrian (see at least Fig. 6 and page 12 of the instant application).
Uchida is considered to be analogous to the claimed invention because it is in the same field of estimating a stride length. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Sobol to incorporate the teachings of Uchida by providing operations for dividing the acceleration data into sections (i.e., determining each single step section) based on a minimum or maximum value (e.g., a peak value of the acceleration in Fig. 3), taught by Uchida at least at Fig. 3 and Para 0043-0044. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US PGPUB US 2013/0080255 A1) teaches estimating step frequency from the sensor data and calculating length of a step based on a nonlinear combination of the estimated step frequency and a predetermined function of the sensor data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                        
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858